Case 1:20-cv-02875-LDH-PK Document 36 Filed 12/16/20 Page 1 of 3 PageID #: 188
                                                       2001 ROSS AVENUE       AUSTIN           LONDON
                                                       SUITE 900              BEIJING          MOSCOW
                                                       DALLAS, TEXAS          BRUSSELS         NEW YORK
                                                       75201-2980             DALLAS           PALO ALTO
                                                                              DUBAI            RIYADH
                                                       TEL +1 214.953.6500    HONG KONG        SAN FRANCISCO
                                                       FAX +1 214.953.6503    HOUSTON          WASHINGTON
                                                       BakerBotts.com



    December 16, 2020

    Hon. LaShann DeArcy Hall, U.S.D.J.                                        Jonathan Rubenstein
                                                                              TEL: 2149536594
    U.S. District Court for the Eastern District of New York                  FAX: 2146614594
    225 Cadman Plaza East                                                     jonathan.rubenstein@bakerbotts.com
    Brooklyn, New York 11201

    Re:     NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-
            LDH-PK; Plaintiff’s Opposition to Defendant’s Request for Pre-Motion Conference

    Dear Judge DeArcy Hall:

           We write on behalf of NOVAGOLD Resources Inc. (“NOVAGOLD”) in opposition to
    J Capital Research USA LLC’s (“JCAP’s”) December 9, 2020 request for a pre-motion
    conference (“Letter” or “Ltr.”) in anticipation of its filing a motion to dismiss NOVAGOLD’s
    First Amended Complaint (“FAC”).

            This is not JCAP’s first such request. JCAP previously asked the Court for permission
    to file a motion to dismiss the Original Complaint [Dkt. 1], arguing (1) that the defamation
    claim should be dismissed because the statements at issue are non-actionable and the actual
    malice pleading was deficient, and (2) that NOVAGOLD had not pleaded special damages in
    support of its trade libel claim. Letter Request for Pre-Motion Conference [Dkt. 18]. The
    Court considered JCAP’s arguments and, at the parties’ pre-motion conference on November
    2, 2020, denied JCAP’s requested relief as to the defamation claim, finding neither of the
    arguments had “any leg” and that it would be a “waste of [defendant’s] time, resources, as well
    as the Court’s to entertain any motion with respect to the defamation claim” based on the
    arguments JCAP had set out. Pre-Motion Hearing Transcript (“Tr.”) at 7–8, 18–19. The Court
    permitted NOVAGOLD to re-plead as to the narrow issue of special damages in support of its
    trade libel claim; and on November 16, 2020 NOVAGOLD filed its FAC, amending only its
    special damages allegations.

           Failing even to mention the Court’s prior ruling, JCAP’s letter devotes only one
    paragraph to the FAC’s amended special damages pleading and instead focuses on re-urging
    the same grounds for dismissing the defamation claim that the Court has already rejected. As
    to whether the FAC identifies actionable statements of fact, JCAP’s letter does not raise any
    new argument that the Court did not previously consider and determine would not “prevail.”
    Tr. 18–19. As to the pleading of actual malice, JCAP relies on changes to New York’s anti-
    SLAPP statute passed by the legislature and enacted after NOVAGOLD filed its Original
    Complaint. JCAP’s letter includes no argument at all as to why this state legislation is
    applicable retroactively and in a federal court sitting in diversity. The remainder of JCAP’s
    arguments grossly misrepresent NOVAGOLD’s pleading and provide no grounds for
    dismissal.

          NOVAGOLD’s FAC adequately pleads damages.                   JCAP’s letter addresses
    NOVAGOLD’s amended special damages pleading—the only amendment to the Original
    Complaint—in a single paragraph. (Ltr. at 2). JCAP first takes issue with NOVAGOLD not
Case 1:20-cv-02875-LDH-PK Document 36 Filed 12/16/20 Page 2 of 3 PageID #: 189
Hon. LaShann DeArcy Hall, U.S.D.J.                 -2-                              December 16, 2020


    having pleaded lost profits or contracts as an element of its special damages claim. Ltr. 2–3.
    In raising this argument, JCAP fails to even acknowledge the case law and other authorities
    cited in the FAC permitting special damages in the form of expenses reasonably necessary to
    counteract the publication, much less explain why those authorities should not apply in this
    instance. See FAC ¶ 48 (citing Restatement (Second) Torts § 63 (1977) (publisher of injurious
    falsehoods is liable for the expenses reasonably necessary to counteract the publication,
    including litigation to remove the doubt cast upon a business’s value by the disparagement);
    Charles Atlas Ltd. v. Time-Life Books, Inc., 570 F. Supp. 150, 155 (S.D.N.Y. 1983) (relying on
    Restatement and holding that pleading of special damages in the form of advertising to
    counteract defamatory publication is sufficient to support trade libel cause of action); Bose
    Corp. v. Consumers Union of U.S. Inc., 529 F. Supp. 357, 365 (D. Mass. 1981) (awarding
    special damages calculated as a percentage of employee’s salary based on time spent
    counteracting defamatory statements)).

            JCAP additionally challenges NOVAGOLD’s request for certain fees of counsel as
    improper; however, the authority on which it relies addresses only the general award of
    attorney’s fees following successful prosecution of a libel claim. Ltr. at 3 (citing Gallo v.
    Mantauk Video, Inc., 178 2d 1069, 1070 (App. Term 1998)). JCAP cites no authority
    prohibiting an award of costs incurred for pre-suit advice and analysis from counsel as to how
    to counteract a defamatory report and clear the company’s name. In addition, the only
    challenge JCAP raises to NOVAGOLD’s request for costs associated with the time its
    employees have spent addressing defamatory statements in the Report instead of attending to
    NOVAGOLD business is that such pleading is “insufficiently itemized.” Ltr. at 3. JCAP
    ignores that NOVAGOLD’s breaking down of the costs associated with its response by type is
    itemization. Such pleading detail is far afield from JCAP’s cited case, which held as
    insufficient a pleading that that defendant’s actions had “caused grave injury and prejudice to
    plaintiff’s name and business reputation, all to the tune of $5,000,000.” Ltr. at 3 (citing Drug
    Research Corp. v. Curtis Pub. Co., 7 N.Y.2d 435, 441 (1960)).

            The only other paragraph in which JCAP raises an argument as to NOVAGOLD’s
    damages pleading either misunderstands or misrepresents NOVAGOLD’s pleading related to
    its defamation damages. Ltr. at 2. JCAP first argues that NOVAGOLD has not pleaded any
    economic damages, ignoring both NOVAGOLD’s special damages pleading and that no
    economic damages are necessary where a Plaintiff pleads libel per se (as NOVAGOLD has
    done here). FAC ¶¶ 47, 52, 54. Then JCAP confusingly asserts that NOVAGOLD has not
    addressed injury to its reputation. Ltr. at 2. This ignores that the FAC sets out in detail that
    JCAP’s unscrupulous misstatements about NOVAGOLD and false denigrations of the integrity
    and honesty of NOVAGOLD’s management have caused substantial damage to
    NOVAGOLD’s reputation, as evidenced by the dramatic effect those statements had on
    NOVAGOLD’s stock price. FAC ¶¶ 45–47. Just like JCAP’s previous letter requesting to file
    a motion to dismiss, the proposed grounds for dismissal advanced by JCAP here ignore
    NOVAGOLD’s actual pleading and are without merit.

            The recently-passed legislation on which JCAP’s actual malice argument relies does
    not apply to this dispute, and, in any event, NOVAGOLD has adequately pleaded that JCAP
    acted with actual malice. Notably absent from JCAP’s letter is any explanation of why—
    contrary to well-settled law disfavoring retroactive application of legislation—New York’s
    new anti-SLAPP legislation enacted more than four months after NOVAGOLD filed its
    Original Complaint should nevertheless govern this dispute. “It is a fundamental canon of
    statutory construction that retroactive operation is not favored by courts and statutes will not
Case 1:20-cv-02875-LDH-PK Document 36 Filed 12/16/20 Page 3 of 3 PageID #: 190
Hon. LaShann DeArcy Hall, U.S.D.J.                   -3-                              December 16, 2020


    be given such construction unless the language expressly or by necessary implication requires
    it.” Majewski v. Broadalbin-Perth Cent. Sch. Dist., 696 N.E.2d 978 (N.Y. 1998) (citing
    Landgraf v. USI Film Prods., 511 U.S. 244, 265 (1994) (“the presumption against retroactive
    legislation is deeply rooted in our jurisprudence, and embodies a legal doctrine centuries older
    than our Republic.”). JCAP has not identified any legislative intent that this statute be applied
    retroactively, express or otherwise. Further, to the extent that the provisions on which JCAP
    relies would change the parties’ substantive rights, the Court should refuse to apply the statute
    retroactively for the additional reason that such application “would produce an impermissible
    retroactive effect.” See New York v. United Parcel Service, Inc., 15-cv-1136 (KBF), 2016 WL
    4094707, at *3 (S.D.N.Y. June 10, 2016) (“The logic underpinning the presumption is that
    settled expectations should not be lightly disrupted . . . a statute has impermissible retroactive
    effect when it takes away or impairs vested rights acquired under existing laws, or creates a
    new obligation, imposes a new duty, or attaches a new disability, in respect to transactions or
    considerations already past.”) (internal quotations omitted) (citing Landgraf, 511 U.S. at 265).

             And to the extent JCAP would instead argue that the provisions on which it relies are
    procedural, the application of those state procedural provisions to this dispute in a federal court
    sitting in diversity would be in conflict with the Second Circuit’s decision just this summer
    holding that state anti-SLAPP provisions in conflict with the Federal Rules of Civil
    Procedure—including heightened pleading standards in conflict with Rules 12 and 56—are
    inapplicable in federal court. La Liberte v. Reid, 966 F.3d 79, 88 (refusing to apply California’s
    substantially similar anti-SLAPP statute to a diversity case in federal court). Indeed, other
    courts considering whether new anti-SLAPP legislation should be applied retroactively have
    recognized the “Catch-22” in which defendants arguing for such position find themselves:
    “either the statute is partially substantive (or has substantive consequences) and is therefore
    not retroactive . . . or it is purely procedural and inapplicable in federal court under Erie.”
    Sherrod v. Breitbart, 843 F.Supp.2d 83, 85 (D.D.C. 2012) (citing Erie v. Tompkins, 304 U.S.
    64 (1938) (requiring federal courts sitting in diversity to apply federal procedural law)).

             In any event, NOVAGOLD has adequately pleaded that JCAP acted with actual malice.
    JCAP’s assertion that NOVAGOLD relies only on JCAP’s intent in publishing the Report to
    support its actual malice claim is false. Ltr. at 2. As NOVAGOLD identified in its prior
    response to JCAP on this same issue, the FAC—in addition to allegations that that the Report
    is an illegal “short and distort scheme,” (FAC ¶¶ 1–4, 11–12, 16–18, 45–47)—is replete with
    allegations that JCAP’s work is “deliberately indifferent to the truth” (¶ 12), and that it ignored
    readily-available facts contradicting its Report (¶¶ 11, 22–24, 27–30, 25) in order to “scare
    investors into selling NOVAGOLD stock so that JCAP could profit” (¶¶ 2, 45–46). The
    pleading goes well-beyond “actual-malice buzzwords” and identifies with specificity facts
    contradicting JCAP’s report that were available to JCAP and which JCAP recklessly ignored,
    including information in the very sources on which JCAP relies plainly rebutting the Report’s
    central allegations as to initial capital costs. (FAC ¶¶ 22–24).

            JCAP’s letter fails to identify any viable challenge to NOVAGOLD’s amended
    pleading on special damages in support of its trade libel claim. And JCAP’s bold attempt to
    re-raise arguments the Court has already rejected fails to shine light on any new facts or law
    that would entitle it to a second bite at the apple. NOVAGOLD respectfully asks that the Court
    deny JCAP’s request.

                                                   Respectfully,
                                                   /s/ Jonathan Rubenstein
                                                   Jonathan Rubenstein
